Case: 11-40672     Document: 00511902406         Page: 1     Date Filed: 06/27/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 27, 2012

                                       No. 11-40672                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee
v.

ELEAZAR HERRADA-BONILLA,

                                                  Defendant–Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-80-1


Before REAVLEY, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        After having reviewed the record and studied the briefs, we find no plain
error in the district court’s application of U.S.S.G. § 2L1.2’s 16-level
enhancement to Defendant–Appellant Eleazar Herrada-Bonilla. AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.